 
EXHIBIT 10.2


SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is
made and entered into effective as of the 14th day of March, 2010, by and
between MULTIMEDIA GAMES, INC., a Delaware corporation (the “Company”), and
PATRICK RAMSEY (the “Executive”).


WHEREAS, the Company and the Executive entered into that certain Executive
Employment Agreement dated September 14, 2008, and as amended December 31, 2008
(as amended, modified and supplemented from time to time, the “Employment
Agreement”); and


WHEREAS, the parties desire to amend the Employment Agreement pursuant to the
terms conditions and conditions contained herein;


NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained and for other good and valuable consideration, the receipt, adequacy
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


 
1.
Terms.  Capitalized terms used herein and not otherwise defined herein
(including, without limitation, in the language amendatory to the Employment
Agreement) shall have the respective meanings given such terms in the Employment
Agreement.



 
2.
Section 1.2 entitled “Duties” shall be deleted in its entirety and replaced with
the following paragraph:



1.2           Duties.   Executive shall serve as Interim President and Chief
Executive Officer and shall report directly to the Company’s Board of
Directors.  Executive shall have the authority, and perform the duties
customarily associated with the titles and offices together with such additional
duties as may from time to time be assigned by the Board of Directors.  During
the term of Executive’s employment hereunder, Executive shall devote his full
working time and efforts to the performance of his duties and the furtherance of
the interests of the Company and shall not be otherwise employed or engaged.


 
3.
Section 1.4.1 entitled “Base Salary” shall be deleted in its entirety and
replaced with the following paragraph:



1.4.1           Base Salary.  In consideration of the services rendered to the
Company hereunder by Executive and Executive’s covenants hereunder and in the
Company’s Agreement Regarding Proprietary Developments, Confidential Information
and Non-Solicitation attached hereto as Exhibit A (the “Proprietary Agreement”),
during the Employment Term, the Company shall pay Executive a salary at the
annual rate of $375,000.00 (the “Base Salary”), less statutory and other
authorized deductions and withholdings, payable in accordance with the Company’s
regular payroll practices.  The Board of Directors, or the Compensation
Committee thereof, will review the Base Salary annually.


 
4.
Section 1.4.2 entitled “Bonuses” shall be deleted in its entirety and replaced
with the following paragraph:



 
 

--------------------------------------------------------------------------------

 
1.4.2           Bonuses. Executive shall be entitled to receive annual bonus
equal to 100% of Executive’s then current Base Salary (the “Target Bonus”) as
prorated for the fiscal year based upon achievement of bonus plan performance
targets then in effect as approved by the Board of Directors, or the
Compensation Committee thereof, which bonus may be as much as 200% of
Executive’s then current Base Salary as prorated for the fiscal year for
overachievement against said targets.  Any bonus payment shall be less statutory
and other authorized deductions and withholdings and payable at the times when
other management bonuses are paid; provided, however, that such Target Bonus
shall be paid before the latter of: (i) the 15th day of the third calendar month
following the calendar year that the bonus is earned; or (ii) the 15th day of
the third calendar month following the end of the fiscal year of the Company
that the bonus is earned.


 
5.
Board of Directors.  “Board of Directors” shall be substituted for “Chief
Executive Officer” in Section 1.6 of the Employment Agreement where a
determination by the Chief Executive Officer was formerly required.  The Board
of Directors shall now make such determinations regarding Executive’s
termination.  For avoidance of doubt, the Board of Directors, and not the Chief
Executive Officer, shall have the authority to determine the applicable
standards under Section 1.6 “Termination.”



 
6.
Ratification.  The Employment Agreement, as herein amended, remains in full
force and effect in accordance with its terms, and the Company and the Executive
hereby ratify and confirm the same.  The Company and the Executive agree that no
event of default or default has occurred and is continuing under the Employment
Agreement, as herein amended.



 
7.
Governing Law.  This Amendment shall be governed by and interpreted in
accordance with the laws of the State of Texas.



[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 
 
 

--------------------------------------------------------------------------------

 
This Second Amendment to Executive Employment Agreement is executed on the 14th
day of March, 2010.




“COMPANY”


MULTIMEDIA GAMES, INC.




By   /s/ Neil E. Jenkins                                          
NEIL E. JENKINS
Chairman, Compensation Committee
 
 
“EXECUTIVE”




/s/ Patrick J. Ramsey                                                          
PATRICK J. RAMSEY


 